Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements of Capstone Therapeutics Corp. (formerly OrthoLogic Corp.) of our report dated March 16, 2015, relating to the consolidated financial statements of Capstone Therapeutics Corp. included in this Annual Report (Form 10-K) for the year ended December31, 2014: Registration Statement (Form S-8 No. 333-134980) pertaining to OrthoLogic Corp.’s 2005 Equity Incentive Plan Registration Statement (Form S-8 No. 333-123086) pertaining to OrthoLogic Corp.’s 1997 Stock Option Plan Registration Statement (Form S-8 No. 333-87334) pertaining to OrthoLogic Corp.’s 1997 Stock Option Plan Registration Statement (Form S-8 No. 333-35507) pertaining to OrthoLogic Corp.’s 1997 Stock Option Plan Registration Statement (Form S-8 No. 333-159238) pertaining to OrthoLogic Corp.’s 2005 Equity Incentive Plan Registration Statement (Form S-8 No. 333-196828) pertaining to Capstone Therapeutics Corp.’s 2005 Equity Incentive Plan Scottsdale, Arizona March 16, 2015 /s/ Moss Adams LLP
